DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to a species non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
TO THE CLAIMS:
Cancel claims 9-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, discloses, suggests or renders obvious the claimed device comprising: a window comprising a transparent or translucent glass pane; an energy and light producing device including at least one transparent photovoltaic device disposed on a first substrate in a first area of an optical path of the glass pane of the window, and at least one non-transparent Organic Light Emitting Device (OLED) disposed on a second substrate that is disposed in a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726